Title: To Benjamin Franklin from Elizabeth Partridge, 28 October 1781
From: Partridge, Elizabeth Hubbart
To: Franklin, Benjamin


Dear & Ever Hond Papah
Boston Octr. 28. 1781
Tis with an Heart Elated with greatitude to Heaven, that I Congreatulate you on the signal Success, granted to the United Arm’s, of France, & America in the Capture of Lord Cornwallis! who Surrender’d himself, and his whole Armey, Prissoners of War, on the 18 Octr as you will see by the enclos’d Hand Bill, the Truth of which was not doubted, but has since been Corroborated by a Gentleman of Undoubted Veracity one Mr Champny who arrived hear Yesterday from Newport, he Conversed with the People that brot the Accot. their, and he say’s that the Truth of it may be Relied on, the perticulars are so variously Related, that nothing thing can be enough depended on, to write you, so must Postpone them till we can be better inform’d.
Aunt Mecom has been Some Time in Boston, on a Vissett to her Friends, I hear She is well, but have not had the pleasure of seeing her yet (as I have just Returned home, from a long Tour, that I took for my Health, which is much mended by it,) but I Expect to enjoy that Happiness to Morrow, and it will be a sweet Regail, for I Reaely Love her, for her one [own] Sake, as Well as Yours, but tis inexpressable the Addition your Compiny would give to Our enjoyment oh I will still hope for the Blessing of seeing you in Boston again, Sugar plumbs I can promise you, but no Flattery, for your Merit has put it out of Our Power to treat you with that.

Our Friends are all Well, Mr Partridge & Our Daughter, joyn with my Brothers & Sister in Respectfull Love & Compliment to you.
That every Blessin Heaven can bestow, may ever attend you is the Ardent Prayer of Dear Sir Your affectionate & Dutifull Daughter
Eliza: Partridge

P.S. I had like to have forgot to Mention to you, Our Noble Friend; Generall Green, to whome we are greatly indebted for his Undaunted Courage, his Generalships and his Unremited Fatigue, I enclose you a Parigraf that Mr Partridges Brother sent him from Congress with an Accot of one his late Success’s. E P

 
Endorsed: Mrs Partridge Oct. 28. 1781 Congratns.
